Citation Nr: 1433239	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-28 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to April 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

A review of the Veteran's electronic VA Virtual folder reveals that all documents in this folder have already been considered by the RO in adjudicating the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file contains a September 2004 VA treatment record regarding the Veteran's ears.  It indicates that the Veteran underwent various medical treatments for his ears, including a left stapedectomy in May 2004 and a VA audiogram on July 27, 2004.  Copies of these records are not in the claims file.  The September 2004 VA treatment record indicates that there are many VA treatment records regarding the Veteran's ears that have not been obtained and associated with the Veteran's file.  These records should be obtained and considered by the AOJ prior to Board review of the claims.

If the left stapedectomy, or any other medical treatment of the ears was provided outside VA, authorization should be obtained from the Veteran so copies of such treatment records can be obtained and considered. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to supply the information, and any authorizations necessary, to obtain copies of his records of treatment for his hearing loss/tinnitus from any private providers.  If any identified records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Obtain copies of the Veteran's VA treatment records regarding treatment for hearing loss, tinnitus, and any other ear disability, dated from April 24, 1968 to present.

3.  When the above actions have been accomplished, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



